10-4571-ag
Singh v. Holder
                                                                                BIA
                                                                        A077 692 377
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the           United States Court of Appeals
for the Second Circuit, held           at the Daniel Patrick Moynihan
United States Courthouse, 500          Pearl Street, in the City of New
York, on the 29th day of May,          two thousand twelve.

PRESENT:
         JON O. NEWMAN,
         ROSEMARY S. POOLER,
         DEBRA ANN LIVINGSTON,
             Circuit Judges.
_______________________________________

JOGA SINGH,
         Petitioner,

                  v.                                    10-4571-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________

FOR PETITIONER:                Jaspreet Singh, Jackson Heights, New
                               York.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Ernesto H. Molina, Jr., Assistant
                               Director; Nancy Naseem Safavi, Trial
                               Attorney,    Office   of   Immigration
                               Litigation, United States Department
                               of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Joga Singh, a native and citizen of India, seeks review

of an October 8, 2010 order of the BIA denying his motion to

reopen.   In re Joga Singh, No. A077 692 377 (B.I.A. Oct. 8,

2010). We assume the parties’ familiarity with the underlying

facts and procedural history of the case.

    The BIA’s denial of Singh’s motion to reopen as untimely

and number-barred was not an abuse of discretion. See Kaur v.

BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam) (providing

that this Court reviews the denial of reopening for abuse of

discretion).    A motion to reopen must generally be filed no

later   than   90   days   after   the   date   on   which   the   final

administrative decision was rendered in the proceedings sought

to be reopened and only one such motion may be filed.                 8

U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2).             There

is no dispute that Singh’s 2010 motion was untimely and

number-barred, as it was his fifth such motion and the final

administrative decision was issued in 2002.             See 8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).            However,

the time and number limitations do not apply to a motion to

                                   -2-
reopen if it is “based on changed circumstances arising in the

country of nationality or in the country to which deportation

has been ordered, if such evidence is material and was not

available and could not have been discovered or presented at

the previous hearing.”           8 C.F.R. § 1003.2(c)(3)(ii); see also

8   U.S.C.     §    1229a(c)(7)(C)(ii).            Singh   contends    that    he

submitted material evidence of changed country circumstances

to the BIA in the form of affidavits and country reports,

including a 2008 United States Department of State report on

India.     Specifically, he claims that human rights abuses by

police    in       India   support    his    claim    that   he     would    face

persecution if he returned to India based upon his practice of

the Sikh religion and involvement in the Akali Dal Mann

political party.

     Contrary to Singh’s assertion, and, as the BIA reasonably

concluded, the affidavits and country reports do not show

material changed country circumstances in India.                      Although

Singh’s    brothers’       affidavits       both    assert   that    they    were

arrested     in     2009   and   questioned        about   Singh’s    location,

neither    affidavit       contains    any    information      showing      these

arrests were motivated by any religious or political reason.

In addition, a comparison of the United States Department of


                                      -3-
State Country Reports for India in 2000 and 2008– the reports

that were submitted to the Immigration Judge during Singh’s

removal proceedings, and with Singh’s 2010 motion to reopen,

respectively–   do   not   show   a     material   change   in   country

conditions that would require reopening.            See INS v. Abudu,

485 U.S. 94, 104-05 (1988); see also Matter of S-Y-G-, 24 I.

& N. Dec 247, 253 (BIA 2007) (finding that “[i]n determining

whether evidence accompanying a motion to reopen demonstrates

a material change in country conditions that would justify

reopening, we compare the evidence of country conditions

submitted with the motion to those that existed at the time of

the merits hearing below”). Specifically, the reports and

affidavits do not include evidence that the reported police

abuse in India targets those who practice the Sikh religion or

are involved in the Akali Dal Mann political party.              Because

the BIA reasonably concluded that Singh failed to show a

change in circumstances in India relevant to his alleged fear

of persecution, the BIA did not abuse its discretion in

denying his motion as untimely and number-barred.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,


                                  -4-
and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -5-